Case 2:21-cv-00187-DSF-SK Document 36 Filed 03/25/21 Page 1 of 2 Page ID #:1607
                                                                        JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     EMMA MARTIN, et al.,                CV 21-187 DSF (SKx)
        Plaintiffs,
                                         Order GRANTING Motion to
                     v.                  Remand (Dkt. No. 23)

     SERRANO POST ACUTE LLC, et
     al.,
          Defendants.



       Plaintiffs are family members of a man who died of COVID-19 while
    a resident of a nursing home owned or operated by the various
    Defendants. Defendants removed this case for the second time on the
    basis of federal officer jurisdiction and federal question jurisdiction.
    Plaintiffs again move to remand. The Court deems this matter
    appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
    Local Rule 7-15.

       The Court will not repeat its reasoning from its prior order
    remanding this case. It sees no reason to revise any of it and the
    reasoning of the prior order is incorporated into this order. The only
    change in circumstances since the issuance of the prior remand order is
    that the Department of Health and Human Services issued a further
    Declaration on the application of the Public Readiness and Emergency
    Preparedness Act (PREP Act), 42 U.S.C. §§ 247d-6d, 247d-6e, and the
    HHS General Counsel issued an advisory opinion on January 8, 2021
    regarding the scope of federal jurisdiction and application of the PREP
    Act. Neither document confers subject matter jurisdiction in this case.
Case 2:21-cv-00187-DSF-SK Document 36 Filed 03/25/21 Page 2 of 2 Page ID #:1608




       The jurisdictional question does not hinge on whether the PREP Act
    “applies” to Plaintiffs’ claims. Even if it does, federal question
    jurisdiction is available only if the PREP Act has such an extraordinary
    preemptive force that it “converts” state law claims related to the
    COVID-19 response into federal claims, City of Oakland v. BP PLC,
    969 F.3d 895, 905 (9th Cir. 2020), or if the state law claim meets the
    high standard articulated in Grable & Sons Metal Products, Inc. v.
    Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005) and further clarified in
    Gunn v. Minton, 568 U.S. 251, 258 (2013). In its first remand order,
    the Court concluded that neither doctrine provided federal subject
    matter jurisdiction over this case.

       The HHS Secretary’s Fourth Declaration purports to declare that
    claims covered by the PREP Act satisfy the Grable standard, and the
    HHS General Counsel’s January 8, 2021 advisory opinion states that
    the PREP Act should be considered a statute that completely preempts
    state law claims for the purposes of federal question jurisdiction.
    Neither the Fourth Declaration nor the advisory opinion is binding on
    this Court because there is no indication that HHS has been delegated
    any authority to interpret the somewhat esoteric federal jurisdiction
    doctrines at issue. See Smith v. Berryhill, 139 S. Ct. 1765, 1778–79
    (2019) (“agency may not bootstrap itself into an area in which it has no
    jurisdiction” such as “the scope of the judicial power vested by the
    statute”). Nor is either of these pronouncements persuasive because
    they are completely conclusory; they simply set out the relevant legal
    standard and state that the PREP Act satisfies it.

       The motion to remand is GRANTED. The case is REMANDED to
    the Superior Court of California, County of Los Angeles.

       IT IS SO ORDERED.



     Date: March 25, 2021                  ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
